Citation Nr: 0508251	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  03-17 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active service from January 1949 to November 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO), which continued the noncompensable evaluation 
for bilateral hearing loss.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's service-connected bilateral hearing loss is 
no greater than level II in the right ear, and level III in 
the left ear.


CONCLUSION OF LAW

The criteria for an increased (compensable) rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4, §§ 4.85, 4.86, Diagnostic Code 
6100.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duty to Inform and Assist

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) applies in this case.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  VCAA applies 
to any claim for benefits received by VA on or after November 
9, 2000, as well as to any claim filed before that date but 
not decided by the VA as of that date.

In this case, VA's duties have been fulfilled.  First, VA 
must notify the veteran of evidence and information necessary 
to substantiate his claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2004).  The veteran was notified 
of the information and evidence necessary to substantiate his 
claim for increased rating for hearing loss in the August 
2002 rating decision, a May 2003 statement of the case (SOC), 
and supplemental statements of the case (SSOC) issued in 
January and May 2004.  

Second, VA must inform the veteran of which information and 
evidence he is to provide to VA and which information and 
evidence VA will attempt to obtain on his behalf.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In the January 2004 
SSOC, VA informed the veteran that VA must make reasonable 
efforts to assist a veteran in obtaining all evidence 
necessary to substantiate a claim, such as medical records, 
employment records, or records from other Federal agencies.  
VA further informed the veteran that as long as he provided 
enough information about these records, VA would assist in 
obtaining them, but noted that he had the ultimate 
responsibility to make sure that these records were received 
by VA.  VA also told him that it would assist him by 
providing a medical examination or obtaining a medical 
opinion if it decided that such was necessary to make a 
decision on his claim.  Third, VA must request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 C.F.R. § 3.159(b)(1).  This 
was substantially accomplished in the January 2004 SSOC.  

Finally, VCAA requires that VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. §§ 3.159(c), (d) (2004).  The RO has 
obtained the service medical records for the veteran's 
service and these appear to be complete.  The RO has all 
relevant current records of treatment.  The veteran has not 
identified any additional records not already obtained.  The 
veteran was also provided the opportunity to present argument 
and evidence in hearings before a hearing officer at the RO, 
and before a Veterans Law Judge, which he declined.  VA 
provided examinations in July 2002 and November 2003.  The 
Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the 
appellant's claim.  Therefore, no further assistance to the 
appellant with the development of evidence is required.  

Recently, the United States Court of Appeals for Veteran 
Claims' (Court) has provided guidance on the timing and 
content of a VCAA notice.  In Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), the Court discussed, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the veteran filed his claim for an 
increased rating in June 2002, and an initial determination 
was made in August 2002.  Only after this rating did VA 
comply with the provisions of the VCAA and provide notice to 
the claimant regarding what information and evidence is 
needed to substantiate the claim for increased rating for 
hearing loss, as well as what information and evidence must 
be submitted by the claimant, and what information and 
evidence will be obtained by VA.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  However, the Court held that failure to provide 
notice prior to an initial AOJ adjudication may not be error 
if there is either (1) subsequent full VCAA compliance and 
readjudication by the AOJ, or (2) a finding that failure to 
provide pre-AOJ initial adjudication notice constitutes 
harmless error.  See VAOPGCPREC 7-2004 (interpreting the 
Court's holding in Pelegrini).  In this case, the veteran was 
provided full VCAA compliance as noted above, and in May 
2004, the veteran's claim for increased rating was 
readjudicated.  The Board therefore concludes that the 
failure to provide a pre-AOJ initial adjudication 
notification letter constitutes harmless error.  All the VCAA 
requires is that the duty to notify is satisfied, and that 
claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  


Factual Background

Bilateral high frequency hearing loss was initially noted in 
service, and the veteran was service connected for bilateral 
hearing loss in a January 1979 rating decision.  In June 
2002, the veteran filed a claim for increased rating and a VA 
audiological examination was conducted in July 2002.  At that 
examination, he noted that he had recently been fitted with 
hearing aids.  On the audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
50
65
60
LEFT
10
15
40
65
65

Pure tone thresholds averaged 48.75 decibels in the right ear 
and 46.25 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 84 percent in the 
right ear and of 76 percent in the left ear.  The diagnosis 
was bilateral moderate to moderately severe sensorineural 
hearing loss.  

The veteran underwent another VA examination in November 
2003.  At that examination, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
50
55
55
LEFT
10
20
40
65
65

Pure tone thresholds averaged 45 decibels in the right ear 
and 48 decibels in the left ear.  Speech audiometry revealed 
speech recognition ability of 86 percent in the right ear and 
of 94 percent in the left ear.  The diagnosis was of normal 
hearing through 1000 Hertz.  There was moderated 
sensorineural loss from 1500 through 4000 Hertz in the right 
ear and a mild to moderately severe sensorineural loss from 
1500 through 4000 Hertz in the left ear. 

Applicable Law

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2004) 
(Schedule), which are based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2004).  The disability ratings evaluate the ability of the 
body to function as a whole under the ordinary conditions of 
daily life including employment.  Evaluations are based on the 
amount of functional impairment; that is, the lack of 
usefulness of the rated part or system in self support of the 
individual.  38 C.F.R. § 4.10 (2004).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for the higher rating.  
38 C.F.R. § 4.7 (2004).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold as measured by pure tone audiometric tests in the 
frequencies of 1000, 2000, 3000, and 4000 Hertz (cycles per 
second).  To evaluate the degree of disability from bilateral 
service-connected defective hearing, the Schedule establishes 
eleven levels of impaired efficiency numerically designated 
from level I to level XI.  Level I represents essentially 
normal auditory acuity with hearing loss increasing with each 
level to the profound deafness represented by level XI.  38 
C.F.R. Part 4, § 4.85, Tables VI-VII, Diagnostic Code 6100 
(2004).   An examination for hearing impairment must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations are to be conducted 
without the use of hearing aids.  

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  38 
C.F.R. § 4.86 (2004).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2 (2004).  The assignment of disability ratings for 
hearing impairment is derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmann 
v. Principi, 3 Vet. App. 345 (1992).  

Analysis

Based on the results of either of the VA examinations, in 
July 2002 or November 2003, and the criteria set forth in the 
Schedule, the veteran's hearing loss is assigned no greater 
than Level II for the right ear (using Table VI or VIa) and 
Level III for the left ear.  38 C.F.R. § 4.86 (2004).  This 
degree of bilateral hearing loss, under the Schedule, 
warrants assignment of a 0 percent evaluation under 
Diagnostic Code 6100.  

The Board has also considered sections 4.86(a) and (b) with 
respect to the veteran's claim.  However, given that none of 
the evidence reflects puretone thresholds at all of the 1000, 
2000, 3000, and 4000 Hertz frequencies at 55 dB's or more, 
consideration of Table VIa is not warranted in this instance.  
Furthermore, consideration of section 4.86(b) is also not 
warranted, given that the evidence does not reflect a 
simultaneous puretone threshold of 30 dB or less at 1000 
Hertz and a puretone threshold of 70 dB or more at 2000 
Hertz.  

The Board notes that the veteran has made reference to the 
Veterans' Benefits Act of 2002 in support of his claim for an 
increase rating.  However, that law, which permits 
consideration of hearing loss in a nonservice connected ear, 
as long as the service-connected ear has a compensable degree 
of hearing loss, only applies where the veteran is service 
connected in only one ear.  In this case, the veteran is 
already service-connected in both ears and the new law is not 
for application.  See 38 U.S.C.A. § 1160(a)(3), as amended by 
the Veterans Benefits Act of 2002, Pub.L. No. 107-330, 116 
Stat. 2820 (Dec. 6, 2002).

In view of the foregoing, and the decision in Lendenmann the 
assignment of a disability rating for hearing loss is based on 
a mechanical application of the rating schedule to the 
audiological test results, with no room for subjective 
evaluation, the Board must find that the preponderance of the 
evidence is against a higher (compensable) evaluation for the 
veteran's service-connected bilateral hearing loss.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, §§ 4.85, 
4.86, 4.87, Diagnostic Code 6100 (2004).  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  


ORDER

An increased (compensable) rating for bilateral hearing loss 
is denied.


	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


